Citation Nr: 1126307	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-25 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Posttraumatic Stress Disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the Veteran testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

In July 2007, the Board denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In July 2008, the Court granted the parties' Joint Motion remanding the issue.  In November 2008 the matter was remanded to the RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2010).

Additionally, where a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2010).

The Veteran has alleged combat and non-combat related stressors.  In November 2004, he submitted a stressor statement alleging that in October 1968, he was bitten on the forehead by a rat; that in December 1968 he was fired upon with tear gas by his own troops; that in January 1969 his best friend was killed; and that in March 1969 he shot and killed a Vietnamese girl.  The Veteran has further claimed exposure to overhead artillery fire, and has also endorsed an incident during which enemy soldiers attempted to enter his base camp.

The Board notes that the Veteran was a combat engineer and that the evidence of record demonstrates that he did serve in Vietnam from October 1968 until October 1969.  Furthermore, a January 2009 research report indicated that the Phu Bai, where the Veteran indicated he was stationed with the 510th Engineer Company, came under rocket or mortar fire in March 1969, May 1969, and June 1969.

The Veteran must be scheduled for VA examination.  VA treatment records include diagnoses from social workers and a nurse practitioner, however no formal diagnosis has been made of PTSD by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  Furthermore, the diagnoses of PTSD have been related only loosely to the Veteran's service rather than a specific stressor event.  The Board finds that a VA examination is needed to remedy these defects.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for VA examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  On examination, the examiner should report all psychiatric disabilities found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that any current psychiatric disorder(s) was/were manifested during or otherwise caused by the Veteran's active duty or any incident therein?  If so, clearly identify such current psychiatric disorder(s).

If PTSD is diagnosed, the examiner should respond to the following:

Are the Veteran's PTSD symptoms related to the Veteran's fear of in-service hostile military or terrorist activity?

The examiner should provide adequate rationale for all opinions expressed and conclusions reached.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


